                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHN DOE,                                         Case No. 16-cv-05195-JD
                                                        Plaintiff,
                                   7
                                                                                           ORDER RE IFP STATUS
                                                  v.
                                   8
                                                                                           Re: Dkt. No. 80
                                   9     COUNTY OF SONOMA et al.,
                                                        Defendants.
                                  10

                                  11

                                  12          In Doe’s pending appeal, the Ninth Circuit made a limited referral to the Court to
Northern District of California
 United States District Court




                                  13   determine whether his in forma pauperis (“IFP”) status should continue, or whether the appeal is

                                  14   frivolous. 28 U.S.C. § 1915(e)(2); Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                  15          Doe is not entitled to IFP status on appeal. The Section 1983 claims against the California

                                  16   state defendants were dismissed under the Eleventh Amendment. The claims against the Sonoma

                                  17   County defendants were dismissed because Doe did not allege facts that plausibly stated a claim

                                  18   under Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). See Dkt. Nos. 67, 75.

                                  19   Doe was given multiple opportunities to amend his complaint, but did not cure these deficiencies.

                                  20   Consequently, an appeal on these grounds is frivolous, and his IFP status is terminated.

                                  21          The Clerk of the Court is requested to serve a copy of this order on plaintiff and the Ninth

                                  22   Circuit.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 27, 2020

                                  25

                                  26
                                                                                                   JAMES DONATO
                                  27                                                               United States District Judge
                                  28
